Case 8:19-cv-01200-DSF-MRW Document 20 Filed 10/15/19 Page 1 of 3 Page ID #:49


      Joseph R. Manning, Jr. (SBN 223381)
  1   Craig G. Cote (SBN 132885)
      Michael J. Manning (SBN 286879)
  2   Tristan P. Jankowski (SBN 290301)
      ADAPracticeGroup@manninglawoffice.com
  3   MANNING LAW, APC
      20062 SW Birch Street
  4   Newport Beach, CA 92660
      Tel: 949.200.8755
  5   Fax: 866.843.8308
  6   Attorneys for Plaintiff
  7   CARMEN JOHN PERRI
  8
  9                         UNITED STATES DISTRICT COURT
 10                        CENTRAL DISTRICT OF CALIFORNIA
 11
 12
         CARMEN JOHN PERRI, an              Case No.: 8:19-cv-01200-DSF-MRWx
 13
         individual,
 14                                         Hon. Dale S. Fischer
         Plaintiff,
 15
                                            NOTICE OF VOLUNTARY
 16      v.                                 DISMISSAL OF DEFENDANT
 17                                         JACQUELINE POLADIAN ONLY
         VAHE POLADIAN, an                  PURSUANT TO FEDERAL RULE OF
 18      individual; JACQUELINE             CIVIL PROCEDURE 41(a)(1)(A)
 19      POLADIAN, an individual; and
         DOES 1-10, inclusive,              Complaint Filed: June 14, 2019
 20                                         Trial Date: None
 21      Defendants.

 22
 23
 24
 25
 26
 27
 28
                      NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
Case 8:19-cv-01200-DSF-MRW Document 20 Filed 10/15/19 Page 2 of 3 Page ID #:50

  1
  2         TO THE COURT AND ALL PARTIES:
  3         NOTICE IS HEREBY GIVEN that, pursuant to Federal Rule of Civil Procedure
  4   41(a)(1)(A), Plaintiff Carmen John Perri (“Plaintiff”) hereby voluntarily dismisses
  5   Defendant, Jacqueline Poladian, only. from the above-captioned action; and without
  6   further notice, such dismissal shall be without prejudice.
  7
  8                                         Respectfully submitted,
  9
 10     DATED : October 14, 2019            MANNING LAW, APC

 11                                         By: /s/ Joseph R. Manning, Jr.
                                              Joseph R. Manning, Jr.
 12
                                              Attorney for Plaintiff
 13                                           Carmen John Perri
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                                1
                   NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
Case 8:19-cv-01200-DSF-MRW Document 20 Filed 10/15/19 Page 3 of 3 Page ID #:51

  1                             CERTIFICATE OF SERVICE
  2         I certify that on October 14, 2019 I electronically filed the foregoing
  3   document with the Clerk of the Court using CM/ECF. I also certify that the
  4   foregoing document is being served this day on counsel of record in this action via
  5   email transmission and via transmission of Electronic Filing generated by CM/ECF.
  6                                                  Respectfully submitted,
  7
      Dated: October 14, 2019                       MANNING LAW, APC
  8
  9
 10
                                             By:     /s/ Joseph R. Manning, Jr., Esq.
 11                                                 Joseph R. Manning, Jr., Esq.
                                                     Attorney for Plaintiff,
 12
                                                     Carmen John Perri
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                                2
                  NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
